DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 9, and 14 are independent claims.
	This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Objections
Claims 5 is objected to because of the following informalities: 
Claim 5, line 2 recites “a numerical features” in which “features” should be singular. For purposes of this Office Action, the Examiner will interpret Claim 5, line 2 as “a numerical feature”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15, line 4 recites “training a set of trained logistic regression models”. It is unclear and indefinite how the trained logistic regression models are trained again? For purposes of this Office Action, the Examiner will interpret Claim 15, line 4 as “training a set of 
Claim 15, lines 5-6 recites “the set of trained logistic regression models.” It is indefinite and unclear if this refers to “a set of trained logistic regression models” in claim 14, line 6 or claim 15, line 4?  Appropriate correction is required.
Claim 16 depends from claim 15 and inherits the deficiencies of claim 15.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 16, line 1 recites “the set of logistic regression models” that lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 9, and 14 recite the steps of receiving an indication of a problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem; receiving a set of trained logistic regression models based on one or more features of the set of incidents; and predicting whether a new incident is related to the problem by applying the set of trained logistic regression models to the new incident.    These limitations are abstract ideas that are mental processes that can practically be performed by a human mentally or mathematical concepts or algorithms. The dependent claim limitations further recite abstract ideas that are mental processes or mathematical concepts. Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions as explained below.  

STEP 1:
As an initial matter, determine if the claims fall within at least one of the four categories of subject matter eligible for patent protection: process, machines, manufactures, and compositions of matter. For this case, claims 1-8 are directed to a cloud computing system which is a machine and one of the four patent-eligible subject categories. Claims 9-13 are directed to storage hardware which is a machine and one of the four patent-eligible subject categories.  Claims 14-20 are directed to a method for predicting which is a process and one of the four patent-eligible subject categories. Thus, for claims 1-20 the analysis continues to step 2.  

STEP 2A:
STEP 2A, Prong 1:  Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
In this case, claims 1-20 are directed to the limitations in the steps given above. These limitations correspond to the abstract idea of mental processes that can practically be performed by a human mentally or mathematical concepts or algorithms.  Regression models are nothing more than functional math formula(s) for prediction. Furthermore, merely receiving more than one set of data (i.e., a set of unrelated incidents and a set of related incidents) and guessing (predicting) is mental process that can be performed in human mind. Since abstract ideas are present in the claims, the analysis continues to STEP 2A, Prong 2.

STEP 2A, Prong 2:  This judicial exception that is abstract idea is not integrated into a practical application because claims 1-20 merely use computers, computer systems and other computer hardware as tools to perform the abstract ideas.  
Independent claim 1 recites generic computer elements of cloud computing including data centers, client, and client networks. These generic computer elements of claim 1 do not add a meaningful limitation to the abstract ideas because they amount to simply implementing the abstract ideas on a computer (see MPEP 2106.05(f)). Dependent claims 2-8 do not provide any further computer elements that add a meaningful limitation to the abstract idea.
Independent claim 9 recites generic computer elements of processor and machine-readable-medium. These generic computer elements of claim 9 do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)). Dependent claims 10-13 do not provide any further computer elements that add a meaningful limitation to the abstract idea. 
Independent claim 14 recites generic information technology system. This generic computer element of claim 14 does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)). Dependent claims 15-20 do not provide any further computer elements that add a meaningful limitation to the abstract idea.

STEP 2B:
If a judicial exception that is an abstract idea is present in the claims, it must be determined whether any element or combination of the elements, in the claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception itself. Claims 1-20 as described above recite additional elements including  data centers, client, client networks, processor, machine-readable-medium and information technology system that do not show any specific connections to the prediction element steps. Thus, these additional elements are not sufficient to amount to significantly more than the judicial exception.  Thus, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, and 14-20 of U.S. Patent No. 11,106,525 (reference application). Although the Instant Application claims 1-8 and Patent No. 11,106,525 claims 1-3, 7-8, 14, and 18-20 at issue are not identical, they are not patentably distinct from each other because, as shown in the table below, one is merely a system that carries out the previously patented method/system which is an obvious variation in claim scope. Furthermore, although the Instant Application claims 9-13 and Patent No. 11,106,525 claims 14 and 17 at issue are not identical, they are not patentably distinct from each other because, as shown in the table below, one is merely a storage medium that carries out the previously patented method which is an obvious variation in claim scope. Finally, although the Instant Application claims 14-20 and Patent No. 11,106,525 claims 14-20 at issue are not identical, they are not patentably distinct from each other because, as shown in the table below, Instant Application claims 14-20 are anticipated by Patent No. 11,106,525 claims 14-20.   
Instant Application 
17/445,806
	U.S. Patent No. 11,106,525
1. A cloud computing system, comprising: 

one or more data centers; 

a client instance hosted by the one or more data centers, wherein the client instance is accessible by one or more remote client networks, wherein the cloud computing system is configured to: 





receive an indication of a problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem; 

receive a set of trained logistic regression models based on one or more features of the set of incidents; and 

predict whether a new incident is related to the problem by applying the set of trained logistic regression models to the new incident.  

1.  A cloud computing system comprising: 

one or more data centers; 

a client instance hosted by the one or more data centers, wherein the client instance is accessible by one or more remote client networks, wherein the cloud computing system is configured to: …


14.  A method for predicting whether a new incident is related to a problem, comprising:
receiving a selection of the problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem;

training a set of logistic regression models based on one or more features of the set of incidents; 


receiving the new incident; 
generating a prediction as to whether the new incident is related to the problem by applying the set of logistic regression models to the new incident; …
2. The cloud computing system of claim 1, wherein the problem comprises an elevated level incident that has been reported multiple times.  


2. The cloud computing system of claim 1, wherein the problem comprises an elevated level incident that has been reported multiple times.

3. The cloud computing system of claim 1, wherein the set of incidents are reported during a specified time range.  

3. The cloud computing system of claim 1, wherein the set of incidents are reported during a specified time range. 

4. The cloud computing system of claim 1, wherein each trained logistic regression model of the set of trained logistic regression models is configured to describe a relationship between the one or more features of the set of incidents and the problem.


7.  The cloud computing system of claim 1, wherein each logistic regression model of the set of logistic regression models is configured to describe a relationship between the one or more features of the set of incidents and the problem. 

5. The cloud computing system of claim 1, wherein each feature of the one or more features comprises a numerical features, a categorical feature, a text feature, or a time- related feature.
8.  The cloud computing system of claim 1, wherein each feature of the one or more features comprises a numerical features, a categorical feature, a text feature, or a time-related feature. 

6. The cloud computing system of claim 1, wherein the cloud computing system is configured to 

train a plurality of sets of logistic regression models corresponding to a plurality of problems to generate a plurality of sets of trained logistic regression models, wherein the plurality of sets of trained logistic regression models comprises the set of trained logistic regression models, wherein the plurality of problems comprises the problem.
18.  The method of claim 14, comprising 



training a plurality of sets of logistic regression models corresponding to a plurality of problems, wherein the plurality of sets of logistic regression models comprises the set of logistic regression models, wherein the plurality of problems comprises the problem.

7. The cloud computing system of claim 6, wherein the cloud computing system is configured to 

predict which problem of the plurality of problems the new incident is related to by applying each set of trained logistic regression models of the plurality of sets of trained logistic regression models to the new incident.  

19.  The method of claim 18, comprising 



predicting which problem of the plurality of problems the new incident is related to by applying each set of logistic regression models of the plurality of sets of logistic regression models to the new incident. 

8. The cloud computing system of claim 6, wherein

each set of trained logistic regression models of the plurality of sets of trained logistic regression models is used to make a respective prediction as to whether the new incident is related to a respective problem of the plurality of problems.  

20.  The method of claim 18, wherein 


each set of logistic regression models of the plurality of sets of logistic regression models is used to make a respective prediction as to whether the new incident is related to a respective problem of the plurality of problems. 


9. A tangible, non-transitory, machine-readable-medium, comprising machine-readable instructions for 

predicting whether a new incident is related to a problem reported to an information technology system, wherein the instructions, when executed by a processor, cause the processor to: 


receive an indication of the problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem; 

receive a set of trained logistic regression models based on one or more features of the set of incidents; and 

predict whether the new incident is related to the problem by applying the set of trained logistic regression models to the new incident.  






14.  A method for predicting whether a new incident is related to a problem, comprising:



receiving a selection of the problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem;

training a set of logistic regression models based on one or more features of the set of incidents; 

receiving the new incident; 
generating a prediction as to whether the new incident is related to the problem by applying the set of logistic regression models to the new incident; …


10. The tangible, non-transitory, machine-readable-medium of claim 9, wherein the instructions, when executed by the processor, cause the processor to 

train a set of logistic regression models based on the one or more features of the set of incidents to generate the set of trained logistic regression models.  


14.  A method for predicting whether a new incident is related to a problem, comprising:
…

training a set of logistic regression models based on one or more features of the set of incidents; 
… 

11. The tangible, non-transitory, machine-readable-medium of claim 9, wherein the instructions, when executed by the processor, cause the processor to 


receive the new incident.  


14.  A method for predicting whether a new incident is related to a problem, comprising:
…

 
receiving the new incident; 
…


12. The tangible, non-transitory, machine-readable-medium of claim 9, wherein the instructions, when executed by the processor, cause the processor to 



report whether the new incident is related to the problem.  

	14.  A method for predicting whether a new incident is related to a problem, comprising:
…
generating a prediction as to whether the new incident is related to the problem by applying the set of logistic regression models to the new incident; and 
reporting the prediction.  

13. The tangible, non-transitory, machine-readable-medium of claim 9, 


wherein the new incident is predicted to be related to the problem when a majority of trained logistic regression models of the set of trained logistic regression models predict that the new incident is related to the problem.  

17. The method of claim 14, 



wherein the new incident is predicted to be related to the problem when a majority of logistic regression models of the set of logistic regression models predict that the new incident is related to the problem. 

 14. A method for predicting whether a new incident is related to a problem reported to an information technology system, comprising: 

receiving an indication of the problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem; 

receiving a set of trained logistic regression models based on one or more features of the set of incidents; and 


predicting whether the new incident is related to the problem by applying the set of trained logistic regression models to the new incident.  









14.  A method for predicting whether a new incident is related to a problem, comprising:


receiving a selection of the problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem;

training a set of logistic regression models based on one or more features of the set of incidents; 

receiving the new incident; 
generating a prediction as to whether the new incident is related to the problem by applying the set of logistic regression models to the new incident; 
…

15. The method of claim 14, comprising: 

sampling the set of unrelated incidents to generate a subset of unrelated incidents that are unrelated to the problem; and 

training a set of trained logistic regression models with the set of related incidents and the subset of unrelated incidents to generate the set of trained logistic regression models.  

15.  The method of claim 14, comprising: 


sampling the set of unrelated incidents to generate a subset of unrelated incidents that are unrelated to the problem; and 

training the set of logistic regression models with the set of related incidents and the subset of unrelated incidents. 

16. The method of claim 15, wherein training the set of logistic regression models comprises training each logistic regression model with a different subset of unrelated incidents.  


16. The method of claim 15, wherein training the set of logistic regression models comprises training each logistic regression model with a different subset of unrelated incidents.  



17. The method of claim 14, wherein the new incident is predicted to be related to the problem when a majority of trained logistic regression models of the set of trained logistic regression models predict that the new incident is related to the problem.  


17. The method of claim 14, wherein the new incident is predicted to be related to the problem when a majority of logistic regression models of the set of logistic regression models predict that the new incident is related to the problem. 

18. The method of claim 14, comprising training a plurality of sets of logistic regression models corresponding to a plurality of problems to generate a plurality of sets of trained logistic regression models, 

wherein the plurality of sets of trained logistic regression models comprises the set of trained logistic regression models, wherein the plurality of problems comprises the problem.  

18.  The method of claim 14, comprising training a plurality of sets of logistic regression models corresponding to a plurality of problems, 



wherein the plurality of sets of logistic regression models comprises the set of logistic regression models, wherein the plurality of problems comprises the problem.

19. The method of claim 18, comprising predicting which problem of the plurality of problems the new incident is related to by applying each set of trained logistic regression models of the plurality of sets of trained logistic regression models to the new incident.  

19.  The method of claim 18, comprising predicting which problem of the plurality of problems the new incident is related to by applying each set of logistic regression models of the plurality of sets of logistic regression models to the new incident. 


20. The method of claim 18, wherein each set of trained logistic regression models of the plurality of sets of trained logistic regression models is used to make a respective prediction as to whether the new incident is related to a respective problem of the plurality of problems.  

20.  The method of claim 18, wherein each set of logistic regression models of the plurality of sets of logistic regression models is used to make a respective prediction as to whether the new incident is related to a respective problem of the plurality of problems. 



With regards to claims 14-20 of the Instant Application, claims 14-20 of U.S. Patent No. 11,106,525 is in essence a “species” of the generic invention of Instant Application claims 14-20.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kant et al. (U.S. Publ. No. 2017/0048109 A1, cited in IDS), hereinafter Kant.
Regarding claim 1, Kant teaches:
a cloud computing system (Kant, Fig.2, paragraphs 0014, 0030-0036 devices of environment 200 are part of cloud computing environment.  Cloud computing system includes networks.) comprising: 
one or more data centers (Kant, Fig. 2, Analytics Device 220 and Management Device 250, see paragraphs 0032 and 0035 teach data centers for storing and processing data.); 
a client instance hosted by the one or more data centers (Kant, paragraph 0029, 0032 and 0035-0036, Analytics Device 220 and Management Device 250 include client instances), 
wherein the client instance is accessible by one or more remote client networks (Kant, Fig. 2, client instances on Management Device 250 and Analytics Device 220 are accessible by Core Network 230, paragraphs 0030-0036), 
wherein the cloud computing system is configured to: receive an indication of a problem (Kant, Figs. 2 and 4, paragraph 0048 teaches “alarm data”) and 
a set of incidents (Kant, Figs. 2 and 4, paragraph 0048 teaches “the events that cause the alarm data to be generated (i.e., alarms) may be a proper subset of all events.”), 
wherein the set of incidents comprises a set of related incidents that are related to the problem (Kant, paragraphs 0048-0050 “the events that cause the alarm data to be generated (i.e., alarms) may be a proper subset of all events.”) and 
a set of unrelated incidents that are unrelated to the problem (Kant, paragraph 0051 incidents containing maintenance data, paragraph 0052 incidents containing equipment data, paragraph 0053 incidents containing usage data, paragraph 0054 incidents containing resolution data, and these incidents are not related to problem alarm.); 
receive a set of trained logistic regression models based on one or more features of the set of incidents (Kant, paragraph 0071, “The machine learning techniques may include, for example, supervised and/or unsupervised techniques, such as decision trees, logistic regressions … In some implementations, analytics device 220 may create one or more incident prediction models for core network 230 and/or a particular set of network devices 240.” Paragraph 74 teaches cloud computing system receiving the models. The training data includes variables (features) “using one or more machine learning techniques, analytics device 220 may identify a number of alarms per twelve hours variable, a reason for a last alarm sequence variable, an alarm intensity variable (e.g., number of alarms per hour), an alarm reason variable, a maximum amount of memory usage per twelve hours variable, and a number of alarm sequences per six hours variable as predictor variables” as taught in paragraph 0087.); and 
predict whether a new incident is related to the problem by applying the set of trained logistic regression models to the new incident (Kant, paragraph 0074 teaches “the incident prediction model, created by analytics device 220, may be designed to receive, as an input, processed network data [new incident] associated with one or more network devices 240, and provide, as an output, a prediction as to whether the one or more network devices 240 will experience an incident within a period of time [problem]”. Also see paragraph 0110. Kant teaches determining whether the incident is related to a current or future problem. Also see Fig. 5C, paragraph 0088.).

Regarding claim 2, the rejection of claim 1 is incorporated as given above. Kant teaches wherein the problem comprises an elevated level incident that has been reported multiple times (Kant, paragraph 0049 “information indicating an alarm count associated with the alarm (e.g., when network device 240 detects the same alarm multiple times), … a reason and/or a cause of the alarm, information that indicates a severity of the alarm (e.g., low, moderate, high, based on numerical scale, etc.)”. See also paragraph 0067.).

Regarding claim 3, the rejection of claim 1 is incorporated as given above. Kant teaches wherein the set of incidents are reported during a specified time range (Kant, paragraph 0047 “correspond to a particular period of time”). 

Regarding claim 4, the rejection of claim 1 is incorporated as given above. Kant teaches wherein each trained logistic regression model of the set of trained logistic regression models is configured to describe a relationship between the one or more features of the set of incidents and the problem Kant, Fig. 5C, paragraphs 0086-0088, relationship is 24-hr Incident Probability (p) equation in Fig. 5C and paragraph 0088.).  

Regarding claim 5, the rejection of claim 1 is incorporated as given above. Kant teaches wherein each feature of the one or more features comprises a numerical features, a categorical feature, a text feature, or a time- related feature (Kant, paragraph 0087, The training data includes variables (features) “using one or more machine learning techniques, analytics device 220 may identify a number of alarms per twelve hours variable, a reason for a last alarm sequence variable, an alarm intensity variable (e.g., number of alarms per hour), an alarm reason variable, a maximum amount of memory usage per twelve hours variable, and a number of alarm sequences per six hours variable as predictor variables”).

Regarding claim 6, the rejection of claim 1 is incorporated as given above. Kant teaches wherein the cloud computing system is configured to train a plurality of sets of logistic regression models corresponding to a plurality of problems to generate a plurality of sets of trained logistic regression models, wherein the plurality of sets of trained logistic regression models comprises the set of trained logistic regression models, wherein the plurality of problems comprises the problem (Kant, plurality of trained logistic regression models and training such models is taught in paragraphs 0005, 0069, 0071, 0078, 0079, 0098.  In paragraph 0071, multiple logistic regression models and multiple alarm problems with multiple events are taught in paragraphs 0048-0049.  Paragraph 0098 also teaches a set of logistic regression models.).

Regarding claim 7, the rejection of claim 6 is incorporated as given above. Kant teaches wherein the cloud computing system is configured to predict which problem of the plurality of problems the new incident is related to by applying each set of trained logistic regression models of the plurality of sets of trained logistic regression models to the new incident (Kant, Fig. 5C, paragraphs 0086-0089, see description of validation. Also see paragraph 0098.).

Regarding claim 8, the rejection of claim 6 is incorporated as given above. Kant teaches wherein each set of trained logistic regression models of the plurality of sets of trained logistic regression models is used to make a respective prediction as to whether the new incident is related to a respective problem of the plurality of problems (Kant, Fig. 5C, paragraphs 0086-0089 and 0098.).

Regarding claim 9, Kant teaches:
a tangible, non-transitory, machine-readable-medium, comprising machine-readable instructions (Kant, paragraphs 0004 and 0042) 
for predicting whether a new incident is related to a problem reported to an information technology system (Kant, paragraph 0074 and 0110. Kant, Fig.2, paragraphs 0014, 0030-0036 devices of environment 200 are part of information technology system that is cloud computing system.), wherein the instructions, when executed by a processor, cause the processor to: 
receive an indication of the problem (Kant, Figs. 2 and 4, paragraph 0048 teaches “alarm data”) and 
a set of incidents (Kant, Figs. 2 and 4, paragraph 0048 teaches “the events that cause the alarm data to be generated (i.e., alarms) may be a proper subset of all events.”), 
wherein the set of incidents comprises a set of related incidents that are related to the problem (Kant, paragraphs 0048-0050 “the events that cause the alarm data to be generated (i.e., alarms) may be a proper subset of all events.”) and 
a set of unrelated incidents that are unrelated to the problem (Kant, paragraph 0051 incidents containing maintenance data, paragraph 0052 incidents containing equipment data, paragraph 0053 incidents containing usage data, paragraph 0054 incidents containing resolution data, and these incidents are not related to problem alarm.); 
receive a set of trained logistic regression models based on one or more features of the set of incidents (Kant, paragraph 0071, “The machine learning techniques may include, for example, supervised and/or unsupervised techniques, such as decision trees, logistic regressions … In some implementations, analytics device 220 may create one or more incident prediction models for core network 230 and/or a particular set of network devices 240.” Paragraph 74 teaches cloud computing system receiving the models. The training data includes variables (features) “using one or more machine learning techniques, analytics device 220 may identify a number of alarms per twelve hours variable, a reason for a last alarm sequence variable, an alarm intensity variable (e.g., number of alarms per hour), an alarm reason variable, a maximum amount of memory usage per twelve hours variable, and a number of alarm sequences per six hours variable as predictor variables” as taught in paragraph 0087.); and 
predict whether the new incident is related to the problem by applying the set of trained logistic regression models to the new incident (Kant, paragraph 0074 teaches “the incident prediction model, created by analytics device 220, may be designed to receive, as an input, processed network data [new incident] associated with one or more network devices 240, and provide, as an output, a prediction as to whether the one or more network devices 240 will experience an incident within a period of time [problem]”. Also see paragraph 0110. Kant teaches determining whether the incident is related to a current or future problem.).  

Regarding claim 10, the rejection of claim 9 is incorporated as given above. Kant teaches wherein the instructions, when executed by the processor, cause the processor to train a set of logistic regression models based on the one or more features of the set of incidents to generate the set of trained logistic regression models (Kant, plurality of trained logistic regression models and training such models is taught in paragraphs 0005, 0069, 0071, 0078, 0079, 0098.  In paragraph 0071, multiple logistic regression models are taught in paragraphs 0048-0049.  Paragraph 0098 also teaches a set of logistic regression models.  Paragraph 0087 teaches the training data includes variables (features) “using one or more machine learning techniques, analytics device 220 may identify a number of alarms per twelve hours variable, a reason for a last alarm sequence variable, an alarm intensity variable (e.g., number of alarms per hour), an alarm reason variable, a maximum amount of memory usage per twelve hours variable, and a number of alarm sequences per six hours variable as predictor variables”.).  

Regarding claim 11, the rejection of claim 9 is incorporated as given above. Kant teaches wherein the instructions, when executed by the processor, cause the processor to receive the new incident (Kant, paragraph 0074 and 0110).  

Regarding claim 12, the rejection of claim 9 is incorporated as given above. Kant teaches wherein the instructions, when executed by the processor, cause the processor to report whether the new incident is related to the problem (Kant, paragraph 0074 teaches “the incident prediction model, created by analytics device 220, may be designed to receive, as an input, processed network data [new incident] associated with one or more network devices 240, and provide, as an output, a prediction as to whether the one or more network devices 240 will experience an incident within a period of time [problem]”. Also see paragraph 0110. Kant teaches reporting whether the incident is related to a current or future problem.).  

Regarding claim 13, the rejection of claim 9 is incorporated as given above. Kant teaches wherein the new incident is predicted to be related to the problem when a majority of trained logistic regression models of the set of trained logistic regression models predict that the new incident is related to the problem (Kant, Fig. 5C, paragraphs 0086-0089 and 0098.).  

Regarding claim 14, Kant teaches:
a method for predicting whether a new incident is related to a problem (Kant, Fig. 1A, paragraph 0023 teaches “historical network data may include alarm data associated with events detected by a network device … .” Alarms and alarm data are previous problems that have occurred, paragraph 0026 additional network data with new incidents are input to incident prediction model that determines if the new incident is related to the alarm problem. Paragraph 0050 teaches “incident data may include data associated with an event …” and incident prediction model determines if this incident data is related to the problem.), 
reported to an information technology system (Kant, Fig.2, paragraphs 0014, 0030-0036 devices of environment 200 are part of cloud computing environment.  Cloud computing system is an information technology system.), comprising:
receiving an indication of the problem (Kant, Figs. 2 and 4, paragraph 0048 teaches “alarm data”) and 
a set of incidents (Kant, Figs. 2 and 4, paragraph 0048 teaches “the events that cause the alarm data to be generated (i.e., alarms) may be a proper subset of all events.”), 
wherein the set of incidents comprises a set of related incidents that are related to the problem (Kant, paragraphs 0048-0050 “the events that cause the alarm data to be generated (i.e., alarms) may be a proper subset of all events.”) and 
a set of unrelated incidents that are unrelated to the problem (Kant, paragraph 0051 incidents containing maintenance data, paragraph 0052 incidents containing equipment data, paragraph 0053 incidents containing usage data, paragraph 0054 incidents containing resolution data, and these incidents are not related to problem alarm.); 
receiving a set of trained logistic regression models based on one or more features of the set of incidents (Kant, paragraph 0071, “The machine learning techniques may include, for example, supervised and/or unsupervised techniques, such as decision trees, logistic regressions … In some implementations, analytics device 220 may create one or more incident prediction models for core network 230 and/or a particular set of network devices 240.” Paragraph 74 teaches cloud computing system receiving the models. The training data includes variables (features) “using one or more machine learning techniques, analytics device 220 may identify a number of alarms per twelve hours variable, a reason for a last alarm sequence variable, an alarm intensity variable (e.g., number of alarms per hour), an alarm reason variable, a maximum amount of memory usage per twelve hours variable, and a number of alarm sequences per six hours variable as predictor variables” as taught in paragraph 0087.); and 
predicting whether the new incident is related to the problem by applying the set of trained logistic regression models to the new incident (Kant, paragraph 0074 teaches “the incident prediction model, created by analytics device 220, may be designed to receive, as an input, processed network data [new incident] associated with one or more network devices 240, and provide, as an output, a prediction as to whether the one or more network devices 240 will experience an incident within a period of time [problem]”. Also see paragraph 0110. Kant teaches determining whether the incident is related to a current or future problem. Also see Fig. 5C, paragraph 0088.).  

Regarding claim 15, the rejection of claim 14 is incorporated as given above.  Kant teaches:
sampling the set of unrelated incidents to generate a subset of unrelated incidents that are unrelated to the problem (Kant, Fig. 5C, paragraph 0086 teaches “as shown by reference number 545, analytics device 220 may perform outlier removal, oversampling, anomaly reduction, and data partitioning.” Also see paragraph 0072.); and 
training a set of trained logistic regression models with the set of related incidents and the subset of unrelated incidents to generate the set of trained logistic regression models (Kant, Fig. 5C, paragraph 0086-0088 “As shown by reference number 555, analytics device 220 may apply a logistic regression technique, based on the first training data associated with the predictor variables to create the incident prediction model.”).

Regarding claim 16, the rejection of claim 15 is incorporated as given above. Kant teaches wherein training the set of logistic regression models comprises training each logistic regression model with a different subset of unrelated incidents (Kant, paragraph 0086-0088, predictor variables that are combined represent a subset of unrelated incidents and some of these variables X1-X6 are used in equation of paragraph 0088 to train one logistic regression model, other variables are used to train another logistic regression model and so on.).

Regarding claim 17, the rejection of claim 14 is incorporated as given above. Kant teaches wherein the new incident is predicted to be related to the problem when a majority of trained logistic regression models of the set of trained logistic regression models predict that the new incident is related to the problem (Kant, paragraph 0071 and 0098 teaches multiple incident predict models that are logistic regression models, paragraph 0089, the logistic regression models are each validated “As shown by reference number 565, analytics device 220 may determine that the incident prediction model has an acceptable accuracy rating of 73% (i.e., that the incident prediction model accurately predicted 73% of the incidents included in the second training data), thus validating the incident prediction model.”). 

Regarding claim 18, the rejection of claim 14 is incorporated as given above. Kant teaches training a plurality of sets of logistic regression models corresponding to a plurality of problems to generate a plurality of sets of trained logistic regression models, wherein the plurality of sets of trained logistic regression models comprises the set of trained logistic regression models, wherein the plurality of problems comprises the problem (Kant, plurality of trained logistic regression models and training such models is taught in paragraphs 0005, 0069, 0071, 0078, 0079, 0098.  In paragraph 0071, multiple logistic regression models and multiple alarm problems with multiple events are taught in paragraphs 0048-0049.  Paragraph 0098 also teaches a set of logistic regression models.).

Regarding claim 19, the rejection of claim 18 is incorporated as given above. Kant teaches predicting which problem of the plurality of problems the new incident is related to by applying each set of trained logistic regression models of the plurality of sets of trained logistic regression models to the new incident (Kant, Fig. 5C, paragraphs 0086-0089, see description of validation. Also see paragraph 0098.).

Regarding claim 20, the rejection of claim 18 is incorporated as given above. Kant teaches wherein each set of trained logistic regression models of the plurality of sets of trained logistic regression models is used to make a respective prediction as to whether the new incident is related to a respective problem of the plurality of problems (Kant, Fig. 5C, paragraphs 0086-0089 and 0098.). 

Conclusion
The prior art made of record in Form PTO-892 and below that are not relied upon are considered pertinent to Applicants’ disclosure.  
Anand et al. (U.S. Publ. No. 2014/0129536 A1, cited in IDS) teaches diagnosing and detecting causes of an incident comprising classifying the incident by keywords, searching for co-occurring and reoccurring group of incidents, summarizing commonalities in the group of incidents, correlating the group of incidents with causes, defining association rules between the commonalities, and predicting potential problems based on the correlated group of incidents with causes.
Poghosyan et al. (U.S. Publ. No. 2020/0183769 A1, cited in IDS) teaches detecting the occurrences of abnormal events and operational behaviors within a distributed computer system. The currently described methods and systems employ clustering methods to identify outlying transformed-metric-data observations, accordingly label the transformed metric-data observations to generate a training dataset, and then apply one or more of various types of machine-learning techniques to the training dataset in order to generate an abnormal-observation detector that can be used to detect, in real time, abnormal metric-data observations as they are generated within the distributed computing system.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114                                                                                                                                                                                             
/MATTHEW M KIM/           Supervisory Patent Examiner, Art Unit 2114